Citation Nr: 0519676	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to nonservice-connected death pension 
benefits.  

3.  Eligibility for accrued benefits.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The Philippine veteran had no active military service for VA 
purposes, but he served with recognized guerilla forces from 
May 1, 1945 to September 27, 1945, which confers eligibility 
upon the appellant for the benefits sought on appeal.  His 
later service was with the Regular Philippine Army from 
September 28, 1945 to June 1, 1946.  The veteran died in 
1997, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines.  The 
August 2002 RO decision denied service connection for the 
cause of the veteran's death and eligibility for accrued 
benefits.  The August 2003 RO decision denied a claim of 
entitlement to nonservice-connected death pension benefits.  

Additional medical opinion evidence was obtained at the Board 
after the issuance of a January 2004 supplemental statement 
of the case.  The appellant was provided a copy of this 
evidence, and an opportunity to submit additional evidence 
and argument.  Her response consisted of previously asserted 
argument.  Since her limited response was duplicative of 
earlier statements, the Board is not obligated to remand the 
matter for regional office adjudication, her failure to 
submit a responsive medical opinion is deemed a waiver of 
such RO consideration, and the following initial Board review 
of such duplicate evidence is proper and appropriate.  See 
38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The veteran died in 1997 from pulmonary tuberculosis, 
moderately advanced, bilateral, and chronic obstructive 
pulmonary disease (COPD).  

2.  At the time of his death, the veteran was not in eligible 
for, and he was not in receipt of, service connection for any 
disability or disorder.  

3.  The evidence does not show that the cause of the 
veteran's death due to pulmonary tuberculosis, moderately 
advanced, bilateral, and COPD, was incurred in, or the result 
of, his recognized guerilla service, or any event during such 
service.  

4.  The veteran's recognized guerrilla service from May 1, 
1945 to September 27, 1945, and with the Regular Philippine 
Army from September 28, 1945 to June 1, 1946, does not 
satisfy the requisite service for the appellant's basic 
eligibility for VA death pension benefits.  

5.  The appellant's claim for accrued benefits was received 
at the RO more than one year after the Philippine veteran's 
death in June 1997.  


CONCLUSIONS OF LAW

1.  The cause of the Philippine veteran's death from 
pulmonary tuberculosis, moderately advanced, bilateral, and 
COPD was not due to his recognized guerilla service, an event 
during such service, or to any service-connected disability.  
38 U.S.C.A. §§ 101, 107, 1310, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).  

2.  The Philippine veteran did not meet the basic service 
eligibility requirements to entitle the appellant to 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
101, 107, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2004).  

3.  The criteria for entitlement to accrued benefits are not 
met.  38 U.S.C.A. §§ 101, 107, 5103, 5103A, 5121(c) (West 
2002); 38 C.F.R. § 3.1000(c) (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim adjudicated on appeal, the Board must first determine 
whether the veteran has been apprised of the law and 
regulations applicable to this claim; the evidence that would 
be necessary to substantiate the claim so adjudicated; and 
whether this claim has been fully developed in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

The provisions of VCAA are applicable to the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, but not to the claims of eligibility to 
nonservice-connected death pension benefits and entitlement 
to accrued benefits, as detailed below.  

The record indicates that the appellant was fully apprised of 
what evidence would be necessary to substantiate her cause of 
death claim, as well as informed of the specific assignment 
of responsibility for obtaining such evidence.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate her claim 
and the responsibility for obtaining it, by letter dated in 
March 2002.  The letter informed the appellant what evidence 
and information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letter explained 
that VA would make reasonable efforts to help her get 
evidence such as medical records, employment records, etc., 
but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The appellant was also advised in the March 2002 letter that 
she should submit any additional information or evidence 
regarding her claim, or advise VA as to its whereabouts, thus 
in satisfaction of the fourth element of the Pelegrini 
inquiry.

With respect to the timing of the VCAA notification, the 
initial adjudication of the appellant's claim took place in 
August 2002, or subsequent to the March 2002 VCAA 
notification letter.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The August 2002 rating decision on appeal, the statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and multiple supplemental correspondences, also 
adequately informed the appellant of the types of evidence 
needed to substantiate her claim.  The March 2002 VCAA letter 
also specifically addressed the legal requirements of a 
service connection for the cause of the veteran's death 
claim.  The appellant was provided copies of the above and, 
therefore, the VA's duty to notify has been fully satisfied.  

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the veteran's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The claims file also contains private medical 
records, a Veterans' Health Administration (VHA) expert 
medical opinion, the veteran's death certificate, and the 
appellant's own contentions.  As such, VA has no outstanding 
duty to assist the appellant in obtaining any additional 
information or evidence.  At every stage of the process, the 
appellant was informed of the information needed to 
substantiate her claim, and VA has obtained all evidence 
identified by the appellant.  Therefore, the Board finds that 
all indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that she wanted VA to obtain.

The record indicates that VA has done everything reasonably 
possible to assist the appellant with regard to her cause of 
death claim.  In the circumstances of this case, additional 
efforts to assist her in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this 
appeal.  

The VCAA is not applicable to the appellant's claims of 
eligibility for nonservice-connected death pension benefits 
and entitlement to accrued benefits because these matters 
involve an inquiry based upon the evidence of record at the 
time of the veteran's death, not based upon the development 
of new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-
79 (2001); see VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(VA does not have "a duty to develop" in a CUE case because 
"there is nothing further that could be developed"); see 
also Livesay v. Principi, 14 Vet. App. 324, 326 (2001) 
(Ivers, J., concurring) (noting that, during oral argument in 
Holiday v. Principi, 14 Vet. App. 280 (2001), counsel for VA 
made ill-advised concessions with respect to the broad 
applicability of VCAA).  Thus, the VCAA is not applicable to 
these two additional claims on appeal.  


Service Connection for the Cause of Death

The appellant contends that the Philippine veteran's death 
was caused by treatment he received for malaria.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency and indemnity 
compensation and burial allowance.  It is not qualifying 
service for VA pension benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.40, 3.41 (2004).  
Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.  

A service-connected disorder is one which was incurred in or 
aggravated by active service, or in the case of certain 
chronic diseases like tuberculosis, one which was 
demonstrated to a compensable degree within three year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

At the time of his death, the veteran was not eligible for, 
or in receipt of, service connection for any disability or 
disorder.  

The cause of death listed on the veteran's death certificate 
was pulmonary tuberculosis, moderately advanced, bilateral 
and COPD.  The appellant asserts that the veteran suffered 
bouts of malaria in-service, which in turn caused his death 
from pulmonary tuberculosis, moderately advanced, bilateral 
and COPD.

The veteran's service medical records are devoid of any in-
service treatment for or diagnosis with either pulmonary 
tuberculosis or COPD.  For example, service physical 
examinations conducted in September 1945 and May 1946 show 
that the veteran's lungs and other body systems were 
"normal" and that his chest x-ray was within normal limits.  
Moreover, the veteran specifically indicated in his 
"Affidavit For Philippine Army Personnel" dated in 
September 1945 that he did not have any in-service illnesses 
or injuries.  

While the veteran was diagnosed with malaria in August 1947, 
such was after his recognized guerrilla service and later 
service with the Regular Philippine Army (from September 28, 
1945 to June 1, 1946).  

The veteran's private medical records show that he was 
hospitalized from February 1975 to March 1975 and diagnosed 
with acute gastritis, Koch's pulmonary, and secondary 
vertigo.  The veteran was not diagnosed with active pulmonary 
tuberculosis at this time.

The veteran's private medical records dated from August 1991 
to June 1997 show a period of treatment for pulmonary 
tuberculosis, which was initially diagnosed in August 1991.

The appellant contends that the veteran's 1947 malaria caused 
his death from pulmonary tuberculosis, moderately advanced, 
bilateral and COPD.  (See Appeal To The Board of Veterans' 
Appeals, VA Form 9, January 2003).  

Firstly, as a layperson without medical training, the 
appellant is not qualified to render medical opinions as to 
maters such as diagnosis and etiology of disorders and 
disabilities, and her opinion is entitled to no weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) (2004) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, the Board finds that service 
connection for the cause of the veteran's death cannot be 
granted based upon the appellant's lay statements.  

The preponderance of the competent medical opinion is against 
the claim.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

The veteran's treating physician at the Quezon Institute 
indicated in a November 2003 statement that malaria "might 
be" a "contributory cause" of the veteran's tuberculosis.  
The Board additionally notes that the November 2003 private 
physician did not provide a rationale for his opinion, nor 
did he indicate that he reviewed the veteran's claims file in 
conjunction with rendering such opinion.  The opinion is 
speculative and of little probative value.  Cahall v. Brown, 
7 Vet. App. 232 (1994).  The statement also fails to 
demonstrate whether the veteran had a diagnosis of malaria 
prior to August 1947, or during his one period of qualifying 
guerilla service from May 1945 to September 1945.  

In light of the above, VA requested an expert medical opinion 
as to whether there was any causal relationship between the 
veteran's in-service malaria and his death from pulmonary 
tuberculosis, moderately advanced, bilateral and COPD.  

In November 2004, the Assistant Professor of Pulmonary and 
Critical Care Medicine at the Atlanta VA medical center 
specifically concluded that he was "unaware that [m]alaria 
has a causal association with pulmonary tuberculosis."  The 
November 2004 VHA expert medical opinion was also rendered in 
conjunction with a review of the appellant's medical records, 
making it the most probative  evidence of record. 

At this point, the probative value of these conflicting 
medical opinions as evidence upon which to accept or reject 
the service connection for the cause of the veteran's death 
claim must be determined.  It has been observed by the Courts 
that:

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 
Vet. App. 467, 470-71 (1993).  

As previously discussed, the November 2003 private physician 
did not provide a rationale for his opinion, nor did he 
indicate that he reviewed the appellant's claims file in 
conjunction with rendering his opinion.  Furthermore, the 
November 2003 private physician's usage of the phrase "might 
be" when associating the veteran's death from pulmonary 
tuberculosis and COPD with his active military service shows 
that such opinion is equivocal in nature.  In contrast, the 
November 2004 VHA, Assistant Professor of Pulmonary and 
Critical Care Medicine specifically stated that he reviewed 
the appellant's medical records and he used less equivocal 
language in conjunction with rendering his expert medical 
opinion.  

Thus, the Board finds that the evidence is not in equipoise 
and the November 2004 VHA expert medical opinion is more 
thorough than the November 2003 private physician's statement 
and is thus entitled to more probative weight.  Accordingly, 
the Board finds that the credible evidence shows that the 
veteran's death from pulmonary tuberculosis, moderately 
advanced, bilateral and COPD was not caused by either any 
event in service, or any service-connected disability or 
disorder, and there exists no reasonable doubt that can be 
resolved in the appellant's favor.

The Board additionally notes the "treating physician rule" 
is not recognized within VA benefits statutes and 
regulations.  White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001).  Therefore, for the above reasons and bases, the 
appellant's claim for service connection for the cause of the 
veteran's death is denied.  

The weight of the credible medical evidence, as well as the 
non-medical evidence, is against the claim on appeal and 
demonstrates that the cause of the veteran's death due to 
pulmonary tuberculosis, moderately advanced, bilateral, and 
COPD, was not incurred in, or the result of, his recognized 
guerilla service from May 1, 1945 to September 27, 1945, or 
any event during such service.  The diagnosis of malaria in 
August and September 1947 does not warrant a grant of the 
benefit sought on appeal.  


Nonservice-connected death pension benefits

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits. 38 U.S.C.A. § 
1541 (West 2002). The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code. 38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2004).

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces. Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In this case, the service department verified that the 
veteran had service as a recognized guerilla from May 1, 1945 
to September 27, 1945, and in the Regular Philippine Army 
from September 28, 1945 to June 1, 1946.  The law 
specifically excludes such service for purposes of 
entitlement to death pension benefits.  See Cacalda v. Brown, 
9 Vet. App. 261 (1996) (per curiam).  Consequently, the Board 
finds that there is no legal basis on which the appellant's 
claim can be granted.  As the law and not the evidence is 
dispositive on this issue, it must be denied because of lack 
of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 
3.41 (2004).  


Accrued benefits

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one (1) year after the 
date of death of the individual with respect to whom such 
benefits are sought. 38 U.S.C.A. § 5121(c) (West 2002); 38 
C.F.R. § 3.1000(c) (2004).  

The appellant's husband died in 1997.  The appellant filed a 
claim for accrued benefits in early 2002 - clearly outside 
the statutory deadline for filing her claim for accrued 
benefits.  

The pertinent facts in this case are not in dispute and the 
law is dispositive.  The appellant's claim must therefore be 
denied because it is without legal merit.  See Sabonis, 6 
Vet. App. at 430.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.  

Entitlement to accrued benefits is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


